David C. Harrison, Deputy Attorney General, and Anne X. Alpern, Attorney General,
You have requested our advice on whether the Industrial Board has jurisdiction over electric heaters used to heat cars at drive-in theaters. This jurisdiction, if it exists, must be derived from the Act of April *43227, 1927, P. L. 465, 35 PS §1221, commonly referred to as the Fire and Panic Law, section 1 of which requires that:
“Every building enumerated in this act, . . . shall be so constructed, equipped, operated, and maintained, with respect to . . . electrical equipment, . . . heating apparatus . . . and all other fire and "panic protection as to provide for the safety and health of all persons employed, accommodated, housed, or assembled therein.”
In addition, this section gives the Department of Labor and Industry the power to make, order, amend or repeal rules and regulations for carrying into effect all the provisions of the act.
The electric heater in question is supported by a pole and attached to it by wires and, in addition, sometimes by a chain or other permanent connection. The wires run from the pole underground to a central electrical source. When in use the heaters are removed from the pole and placed in the car to keep the occupants warm during the time that they are watching the motion picture.
Section 2* of the act states:
“Classes of Buildings. — The following are the classes of buildings and structures which it is intended that this act shall cover:
“Class I Buildings. — Factories, power plants, . . . and all other buildings specified by the department, not enumerated in Classes II, III, IV, and V, wherein persons are employed, housed or assembled.
“Class II Buildings. — Theatres and motion picture theatres . . .
“Class V Buildings. — Grandstands, stadiums and amphitheatres, and summer theatres.”
The issue here is whether a drive-in theater may be considered a building or structure within the above-*433quoted sections. If it is, then it is clear that the Industrial Board has jurisdiction over these heaters since they would then be properly considered electrical and heating apparatus within a building or structure and come within the purview of section 1.
We are of the opinion that a drive-in theater is a building or structure within the purview of this act. The type of structures enumerated under class V buildings is significant in that they are normally unroofed. Indeed they are generally not even completely enclosed on their sides. Drive-in theaters are similar to such structures. They normally consist of a large fenced-in area with asphalt or other solid paving, a projection room and large viewing screen. There may also be rest rooms, snack bars and other structures within the enclosure.
A fire in such a setting could be serious in spite of the fact that the persons themselves are enclosed and separated to some extent from each other by their automobile, since automobiles carry gasoline and are subject to explosion when near external fire. Furthermore, the large number of automobiles in the area would make quick egress difficult. Should a fire start in an automobile, resulting in an explosion, it is unlikely that nearby cars could escape injury. It is the danger from fire to large numbers of people confined within a limited area that this act is designed to minimize. Since drive-in theaters are similar to structures specifically enumerated in section 2 of the act, and persons in such theaters are subject to the same dangers, it is our opinion that such a theater may properly be considered a “building or structure” under the general coverage of section 2 of the Fire and Panic Act.
Any doubt must be resolved in favor of broad coverage. Section 58 of the Statutory Construction Act of May 28, 1937, P. L. 1019, 46 PS §558, after enu*434merating certain types of provisions requiring strict construction, states:
“All other provisions of a law shall be liberally construed to effect their objects. . . .”
Sections 51 and 52(5), 46 PS §§551, 552(5), of this act further support a broad construction.
Therefore, it is our opinion and you are accordingly advised that electric heaters connected to and deriving their power from wires laid in drive-in theaters are subject to the provisions of the Fire and Panic Law, and are subject to the jurisdiction of the Industrial Board.

 Act of April 27, 1927, P. L. 465, as amended, 35 PS §1222.